Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 18-34 is/are rejected under 35 U.S.C. 103 as being unpatenable over Tzeng US 20140177653 further in view of Joergesnsen US 20120300795

1. A method at a first node of a wireless communication network, comprising: 
receiving a packet comprising a precision time protocol (PTP) message (Tzeng: [0006, 0019, 0023-0024, 0028-0029, 0036, 0038, 0042, 0044, 0054, 0065, 0095-0102] – receive a PTP packet - SYNC 112 may be intercepted by one or more intermediate nodes 106);  
identifying one or more timing domains for which the first node is to operate as a [[boundary]] clock based at least in part on for one or more timing domain identifiers associated  (Tzeng: [0006, 0019, 0023-0024, 0026, 0028-0029, 0036, 0038, 0042, 0044, 0054, 0065, 0095-0102] – The queuing delay may be determined by intermediate node 106 (or other intermediate node) by any internal mechanism. For example, a timestamp may be taken upon ingress of the packet to intermediate node 106. A timestamp can again be taken upon egress of the packet from intermediate node 106, and the difference of the timestamps may be determined as the delay (also referred to as "residence time") at intermediate node 106, which is then recorded as the correction value. The correction value may be recorded as a field in the header of SYNC 112);
sending the packet to a second node of the wireless communication network associated with a destination of the packet (Tzeng: [0006, 0019, 0023-0024, 0026, 0028-0029, 0036, 0038, 0042, 0044, 0054, 0065, 0095-0102] – Intermediate node 106 forwards SYNC 112 to slave 104. SYNC 112 includes timestamp T1. SYNC 112 may include a correction value when it reaches slave 104, which represents the delay (e.g. queuing delay) experienced by the packet at intermediate node 106 and other intermediate nodes, if any); and
 	sending, to the second node, a second packet comprising an indicator of the one or more timing domains for which the first node is to operate as a [[boundary]] clock (Tzeng: [0006, 0019, 00230024, 0028-0029, 0036, 0037-0038, 0042, 0044, 0054, 0065, 0095-0102] – DELAY_RSP 120 (i.e., considered as the second packet) may reach slave 104 directly, or via one or more intermediate nodes intermediate node 106).
Tzeng merely discloses the term “boundary clock”
	Joergesnsen further teaches receiving a packet comprising a precision time protocol (PTP) message (Joergesnsen: fig. 6, 9, unit 911 [0042-0043, 0056] the process receives a synchronization packet. The synchronization packet is received at a first network device having a port that serves as an ingress port from a device using PTP synchronization); 
identifying one or more timing domains for which the first node is to operate as a boundary clock based at least in part on for one or more timing domain identifiers associated with the PTP message included in the packet (Joergesnsen: fig. 6, 9, unit 911 [0021, 0030, 0034-0035, 0042-0043] The network devices process synchronization packets arriving at their Ethernet line cards in order to synchronize their boundary clocks….the Sync packet and the indication of the time of reception are used (i.e., identifying) to synchronize the second boundary clock 375); 
sending the packet to a second node of the wireless communication network associated with a destination of the packet (Joergesnsen: fig. 6, 9, unit 911 [0042-0043, 0057] the process supplies the synchronization packet and the time of reception from the first network device to a second network device); and
sending, to the second node, a second packet comprising an indicator of the one or more timing domains for which the first node is to operate as a boundary clock (Joergesnsen: fig. 6, 9, unit 921 [0042-0043, 0058] The boundary clock is thus synchronized to the PTP timing domain).
Thus it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Tzeng’s in order to make the synchronization of clocks in a packet-switched communication network, as taught by Joergesnsen.

Tzeng: fig. 3, [0060]).

4. The method of claim 3, wherein the field in the header is a domain Number field that includes a time domain identifier (Tzeng: fig. 3, [0060]). 

5. The method of claim 1, wherein the second node is one of a user plane function (UPF), an adaptor connected to a UPF, or a translator connected to a UPF (Tzeng: fig. 2 - it obvious to rename/implement a UPF instead of the first BC device or second BC device or any other node in the figs. 4-7 of Chu reference since limitation refers to a design features. Also see. IDS filed on 8/7/20 – NPL: 3GPP TS-SA WG2 Meeting#129BIS).

6. The method of claim 1, wherein the PTP message is a multicast PTP message (Tzeng: fig. 1, [0060]). 

7. The method of claim 1, further comprising: storing time domain information associated with the indicator of the one or more timing domains (Tzeng: abstract).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng- Joergesnsen further in view of Kajio US 20190207862.

2. The method of claim 1, wherein identifying the one or more timing domains further comprises: identifying a [[virtual]] local area network tag in a frame associated with the PTP message (Tzeng: fig. 3 [0013]). 
	Kajio further teaches a virtual local area network tag ([0081) in order to identify a tag of Virtual Local Area Network (VLAN), or the like, indicating each type, to the one frame.
	Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim invention to include the above recited limitation into Tzeng;s invention to identify a tag of Virtual Local Area Network (VLAN), or the like, indicating each type, to the one frame [0081], as taught by Kajio.

Regarding claims 18-34, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “non-transitory 

Response to Amendments
Applicant's arguments with respect to claim(s) listed above have been considered but are moot in view of the new ground(s) of rejection

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

In addition, an interview could expedite the prosecution.



Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415